DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6-7, 10-11 in the reply filed on 1/29/21 is acknowledged. 
Response to Amendment
The Amendment filed 1/29/21 has been entered.

Allowable Subject Matter
Claim(s) 1, 3, 6-7, 10-11 and 37-44 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Fukushima (US 4787721, of record).

    PNG
    media_image1.png
    370
    385
    media_image1.png
    Greyscale

Fukushima teaches (Fig. 11, col. 16, Table 6) an imaging lens assembly, comprising, sequentially from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens and a fifth lens (G1-G5), 

the second lens has a negative refractive power, and an object-side surface and an image-side surface of the second lens are concave surfaces; 
the third lens has a negative refractive power; 
the fourth lens has a positive refractive power or a negative refractive power; 
the fifth lens has a positive refractive power or a negative refractive power, an object-side surface of the fifth lens is a concave surface, and an image-side surface of the fifth lens is a convex surface or a plane; and 
an air spacing T23 between the second lens and the third lens on the optical axis and an air spacing T34 between the third lens and the fourth lens on the optical axis satisfy: 1.0≤T23/T34<2.0 (as seen in Fig. 11, Table 6, 6.65/5.03).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an imaging lens assembly including “the half of the maximal field-of-view HFOV satisfies: HFOV≤25°”, along with the other claimed limitations of claim 1.
Regarding claim 37, mutatis mutandis, the prior art of record neither anticipates nor renders obvious all the limitations of claim 37 for an imaging lens assembly including “an axial distance TTL from the object-side surface of the first lens to an image plane of the imaging lens assembly and an effective focal length f of the imaging lens assembly satisfy: TTL/f≤1.0”, along with the other claimed limitations of claim 37.
Regarding claim 41, mutatis mutandis, the prior art of record neither anticipates nor renders obvious all the limitations of claim 41 for an imaging lens assembly including “an abbe number V4 of the fourth lens and an abbe number V5 of the fifth lens satisfy: 28≤|V4-V5|”, along with the other claimed limitations of claim 41.
The other claim(s) is/are allowed for its/their claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234